Citation Nr: 0102937	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a neuropsychiatric 
disorder, currently rated as dysthymia and evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active duty from June 1980 to October 1982.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran contends that the manifestations of his service-
connected neuropsychiatric disorder, currently rated as 
dysthymia, are more severe than are represented by the 
presently assigned rating.  He indicated, in his substantive 
appeal and oral testimony, that he was hospitalized eight 
times in the last four years [for what he believes was 
treatment for his service connected disability], effectively 
negating any chance he had of maintaining stable employment.

A November 1996 rating action granted service connection for 
dysthymia and awarded a 10 percent disability evaluation.  In 
reaching its decision, the RO noted that the medical evidence 
documented that the veteran attempted suicide in 1995, 
experienced anger and irritability, had concentration 
difficulty and that a significant portion of his disability 
was due to substance abuse.  

Private medical records, dated from September 1995 to April 
1997, reflect varying psychiatric diagnoses, including major 
depression with recurrence and alcohol dependence (September 
1995), substance abuse and adjustment disorder with depressed 
mood (October 1995), alcohol abuse, major depression in 
remission and personality disorder, not otherwise specified 
(March 1996), bipolar disorder with a need to rule out 
schizoaffective disorder (October 1996) and polysubstance 
abuse and bipolar disorder (April 1997).  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998)(When it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the appellant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service- connected condition.)  The medical 
records further show that scores assigned on the Global 
Assessment of Functioning Scale (GAF) ranged from 31 to 71 in 
1995 (that represented some impairment in reality testing or 
communication to mild symptoms or difficulty in social and 
occupational functioning) and from 51 to 63 in 1996 (that 
represented moderate difficulty in social and occupational 
functioning to mild symptoms or difficulty in functioning).

In order for a VA examination report to be acceptable for 
rating purposes, the mental disorder at issue should be 
diagnosed in accordance with the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV) that specifically 
includes a multiaxial diagnosis.  See 38 C.F.R. § 4.125.  the 
veteran's July 1998 VA psychiatric examination report gave 
only a diagnosis of dysthymia.  It does not list the 
veteran's current score on the Global Assessment of 
Functioning Scale or provide a complete multiaxial diagnosis 
in accordance with DSM-IV.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the VA examiner failed to address 
the veteran's other recent psychiatric diagnoses.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
from whom he obtained treatment since 
February 1999.    With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records so 
identified by the veteran.

2. Then, the RO should arrange for a VA 
psychiatric examination of the veteran 
to determine the current nature and 
extent of the veteran's acquired 
service-connected neuropsychiatric 
disorder, currently rated as 
dysthymia.  The examiner should 
indicate, with respect to each of the 
psychiatric symptoms identified under 
the schedular criteria for rating 
mental disorders, whether such symptom 
is a symptom of the veteran's service-
connected neuropsychiatric disorder, 
or due to another condition which 
cannot be service connected, such as a 
personality disorder, or rated for 
compensation purposes, such as alcohol 
abuse.  If more than one psychiatric 
disorder is diagnosed, the examiner is 
requested to provide an opinion, to 
the extent possible, regarding the 
relationship, if any, between (or 
among) the veteran's diagnosed 
disorders.  The examiner should also 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from each 
disorder, including the veteran's 
service-connected neuropsychiatric 
disorder, to include whether it 
renders the veteran unemployable.  To 
the extent possible, the 
manifestations of the service-
connected neuropsychiatric disorder 
should be distinguished from those of 
any other mental disorder found to be 
present.  The examiner is specifically 
requested to include in the diagnostic 
formulation an Axis V finding (Global 
Assessment of Functioning Scale) 
consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) and 
an explanation of what the assigned 
score represents.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  The claims folder 
and a copy of this REMAND should be 
made available to the examiner for 
review prior to the examination and 
the examiner is requested to indicate 
in the examination report that such 
review was performed.

3. Then, RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA.  

4. The RO should readjudicate the issue 
of entitlement to an increased rating 
for a neuropsychiatric disorder 
currently rated as dysthymia, with 
consideration given to all the 
symptomatology associated with the 
veteran's service-connected 
neuropsychiatric disorder and to 
pertinent laws and regulations, 
including Mittleider v. West, 11 Vet. 
App. 181 (1998).  The rating should 
specifically rate all psychiatric 
disorders found to be present to 
determine if they can be service 
connected or considered in assigning 
the evaluation.  If the benefit sought 
on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





